Citation Nr: 1800531	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-19 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received with respect to the claim of service connection for a personality disorder.

3. Entitlement to service connection for fibromyalgia, to include as secondary to a psychiatric disorder.

4. Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to November 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 determination, as well as an October 2013 rating decision, of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of the hearing is associated with the file.  

The issue(s) of whether new and material evidence has been received with respect to the claim of service connection for posttraumatic stress disorder (PTSD), entitlement to service connection for fibromyalgia, and entitlement to service connection for bipolar disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not appeal the May 2009 denial of service connection for a personality disorder; new and material evidence was not received within one year of that decision.  The Veteran has not since submitted new and material evidence pertinent to the claim.

CONCLUSION OF LAW

The May 2009 RO denial of service connection for a personality disorder became final, and no new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties
		
Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim. See 38 U.S.C.A. §5108; 38 C.F.R. §3.156 (a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Id.

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.

The Veteran is competent to report symptoms and experiences observable by his senses, but not to assess the etiology of disorders, as this requires specialized training.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Personality disorder

The Veteran seeks reopening of his claim of service connection for a personality disorder.  The RO originally denied service connection for a personality disorder in a May 2009 rating decision that became final.  The May 2009 rating decision denied service connection for a personality disorder because of a lack of a medical link or nexus between the Veteran's active service and personality disorder and because a personality disorder is considered a "defect," not a "disease" or "injury" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected, although an additional disability resulting from a superimposed injury or disease upon a personality disorder may be service connected.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127 (2017); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In an August 2010 letter, the Veteran wrote a letter that was considered a request to reopen the issue of service connection for a personality disorder.  For the reasons below, the Board finds that reopening is not warranted.

The evidence considered along with the May 2009 rating decision included service personnel records and a medical board evaluation, which indicated the Veteran was discharged due to a passive aggressive personality, chronic and severe, which existed prior to service.  The Board notes that the Veteran had no service-connected disabilities at the time of the May 2009 rating decision.

Evidence received since the May 2009 rating decision became final includes additional lay statements from the Veteran, his girlfriend G.C., and friend D.L. The Veteran wrote that the diagnosis of passive aggressive behavior was wrong.  The Veteran's girlfriend, G.C., wrote that the Veteran gets more depressed, is anti-social and does everything by himself.  She also wrote that he is a very sick man and needs help.  The Veteran's friend D.L. wrote that the Veteran does not interact well with others and that dependent personality disorder does not sound like the Veteran.  The Veteran, G.C. and D.L. are not competent to opine as to the etiology of the Veteran's personality disorder or service-connected disabilities superimposed on the Veteran's personality disorder.  The lay statements are not new and material because they do not relate to an unestablished fact that is necessary to substantiate the claim, a medical link or nexus between the Veteran's service and his personality disorder, nor do they show a service-connected disability superimposed on the Veteran's personality disorder.  

The Veteran has not presented new and material evidence relevant to the claim for a personality disorder.  Without new and material evidence, the claim of service connection for a personality disorder cannot be reopened at this time.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence not having been received, the petition to reopen the claim for service connection for a personality disorder is denied.



REMAND

At the March 2017 hearing, the Veteran stated that he had been admitted to the Louisville VA Medical Center in 1976 for psychiatry as the Veteran stated he was having suicidal thoughts.  See January 1975 VA Form 10-7131 (signaling an admission notice to a VA hospital).  The Veteran's representative stated that he could not locate these treatment records or VA's attempts to obtain them.  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c)(2) (2017).  The Veteran's claims file does not include these records or attempts to obtain them.  The RO should make as many requests as necessary to obtain these records.  

Furthermore, there is a VA form 10-7131 noting that the Veteran was admitted to a non-VA hospital in March 1976.  VA will make reasonable efforts to obtain relevant medical records from private medical care providers.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(2).  The Veteran's claims file does not include these records or attempts to obtain them.  The RO should make reasonable efforts to obtain these records.

The issues of entitlement to service connection for fibromyalgia, to include as secondary to PTSD, and entitlement to service connection for another acquired psychiatric disorder, bipolar disorder, are deemed to be "inextricably intertwined" with the issue of new and material evidence for service connection for PTSD and action is deferred.

Accordingly, the case is REMANDED for the following actions:

1. Request the Veteran to provide the names and addresses of all medical care providers who treated the veteran for a psychiatric disorder.  After securing the necessary release, as appropriate, the RO should obtain these records.

2. Request records from the Louisville VAMC in 1976 related to a psychiatric admission.  Make as many requests as need and end efforts to obtain the records only if it is concludes that the records sought do not exist or that further efforts to obtain those records would be futile.

3. After completion of the above, readjudicate the issues on remand.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Then, return the case to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


